DAUKSCH, Judge.
This is an appeal from a conviction and sentence for drug trafficking and an order requiring appellant to pay court costs. Because appellant was not given notice and an opportunity to be heard regarding the imposition of these costs it was error to impose them. Appellee concedes the error and suggests we reverse the order requiring the court costs payment.
The order for payment of court costs is reversed. The judgment and sentence are affirmed.
AFFIRMED in part; REVERSED in part.
COBB and DANIEL, JJ., concur.